PER CURIAM.
Pursuant to a Petition for Writ of Habeas Corpus the respondent, State of Florida, has filed its Return reflecting, inter alia: That on June 17, 1968, Petitioner was found guilty by jury trial on two counts of armed robbery; that the trial court withheld adjudication of guilt and placed Petitioner on three years’ probation, on March 11, 1971, Petitioner’s probation was revoked upon a plea of guilty to violation of probation; and on March 25, 1971, a revocation order was entered. Concurrently therewith the Public Defender for the Second Judicial Circuit was designated to handle any appeal. Presumably, the adjudication of guilt was rendered by the trial court on March 11, 1971. The Public Defender has filed an appeal in this court on behalf of Petitioner docketed in Case No. P-95 reflecting that adjudication of guilt was withheld and that defendant pled guilty to violation of probation. It is presumed that the Public Defender will pursue a direct appeal from the adjudication of guilt rendered on March 11, 1971.
In view of the foregoing, the instant Petition for Writ of Habeas Corpus is dismissed.
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.